WEBB, J.
This is an action on open account for merchandise alleged to have been sold by plaintiff to defendant, in which the defense interposed was that a portion of the merchandise was purchased for the use of a corporation with which defendant was associated, and defendant appeals from a judgment against him for the full amount claimed.
The purchases were made by defendant, who did not disclose that he was acting as the agent of the corporation, or that any part of the merchandise was for the use of the corporation; and it further appearing that the merchandise was charged to defendant, who received statements showing same, and did not protest until demand was made prior to suit, and plaintiff’s representative testifying that credit was extended to defendant, and that he did not know of the existence of the corporation for which defendant was acting, we are of the opinion that under the evidence the court properly applied the general rule that one acting as agent for another is (personally answerable if he fails to disclose his principal (R. C. L., Principal and Agent, vol. 21, page 895; article 3012, Civil Code).
The judgment is affirmed.